


110 HR 6642 IH: National Consumer Cooperative Bank Act

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6642
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mrs. Maloney of New
			 York introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Consumer Cooperative Bank Act to
		  allow for the treatment of the nonprofit corporation affiliate of the Bank as a
		  community development financial institution for purposes of the Community
		  Development Banking and Financial Institutions Act of 1994.
	
	
		1.Short titleThis Act may be cited as the
			 National Consumer Cooperative Bank Act
			 Amendments of 2008.
		2.Treatment of national
			 cooperative bank affiliate as community development financial
			 institutionSection 211 of the
			 National Consumer Cooperative Bank Act (12 U.S.C. 3051) is amended—
			(1)by redesignating
			 subsection (e) as subsection (f); and
			(2)by inserting after
			 subsection (d) the following:
				
					(e)Treatment as
				community development financial institutionNotwithstanding any other provision of law,
				the nonprofit corporation established under this section shall be deemed to be
				a community development financial institution for purposes of the Community
				Development Banking and Financial Institutions Act of 1994, unless, after the
				date of the enactment of the National Consumer Cooperative Bank Act Amendments
				of 2008, the Bank, or any affiliate of the Bank, participates in depository
				institution incentives under section 114 of the Community Development Banking
				and Financial Institutions Act of
				1994.
					.
			
